Hill, C. J., (dissenting). The holding of cotton for thirteen months on a rising or fluctuating market, resulting in a loss of $4,000, ought not to be charged to the surety, but the bank should be held to the value of the cotton at the time the guarantied debt became due, to wit, on April 1, 1891. As to the method of paying interest, the contract as a whole, did not contemplate monthly payments of the advances. It evidently was not expected. The bank was to advance for the cotton season, and it was not expected that monthly balances should be paid until the end of the season, and therefore the adding in of monthly interest to the sum due, and the total to bear interest thereafter till due, is usurious. If usurious, being a debt to a national bank, the penalty would be a purging of the- interest from the account, instead of a forfeiture of principal. In these points I do not concur in the opinion, and think that the case ought to be reversed, and the .accounts stated accordingly. Probably the result would be the same, but I think the accounts should be so stated before final judgment.